People v Perez (2014 NY Slip Op 09054)





People v Perez


2014 NY Slip Op 09054


Decided on December 30, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 30, 2014

Acosta, J.P., Moskowitz, Richter, Feinman, Clark, JJ.


13865 574/12

[*1] The People of the State of New York, Respondent, —
vHector Perez, Defendant-Appellant.


Scott A. Rosenberg, The Legal Aid Society, New York (Steven J. Miraglia of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Martin J. Foncello of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, New York County (Lewis B. Stone, J.), rendered on or about June 7, 2012,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgment so appealed from be and the same is hereby affirmed.
ENTERED: DECEMBER 30, 2014
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.